--------------------------------------------------------------------------------




 
JONES LANG LASALLE
STOCK OWNERSHIP PROGRAM
(Effective January 1, 2007)
[logo.jpg] 

 
Jones Lang LaSalle sponsors a series of compensation and benefit programs that
can help Directors manage risk and assist them in meeting their personal
financial goals. In an effort to help increase awareness and understanding of
these programs, the Company has created this summary of its Stock Ownership
Program and encourages your questions and feedback.


PROGRAM OBJECTIVES
The Jones Lang LaSalle Incorporated (the “Company”) Stock Ownership Program
(SOP) establishes desirable ownership guidelines for National, Regional and
International Directors in order to:



 
·
Align a portion of the compensation of those employees who are most responsible
for the results of the Company with the interests of shareholders.

 
·
Reward people who make long-term contributions to the Company and encourage
retention through long-term wealth building incentives.

 
·
Reinforce the “one firm” mindset by encouraging employee ownership across
business units and regions.

 
The following desirable minimum stock ownership guidelines have been
established: 
 
Table 1: Stock Ownership Guidelines
Director Level
Beneficial Ownership Guideline
International Director
Four times annual base salary
Regional Director
Three times annual base salary
National Director
Two times annual base salary



The Company evaluates Directors’ positions relative to these guidelines as of
the first trading day in January preceding the date of the related bonus
payment, using the annualized base salary on that day, the stock price on that
day and the Director’s holdings of Company stock.


Directors may satisfy their ownership guideline through shares owned directly,
shares owned by a spouse or a trust, the potential gain from outstanding stock
options, and unvested or deferred restricted stock units. Although there is no
specific period of time in which covered employees should achieve the ownership
guidelines, Directors are expected to make continuous progress toward the target
and to ideally maintain the applicable level once it has been achieved.


PARTICIPATION REQUIREMENTS
 
To help Directors reach these ownership objectives, National, Regional and
International Directors are separately paid a portion of their Total Award as a
discretionary Stock Bonus (rather than as a discretionary Cash Bonus), awarded
in the form of restricted stock units (“SOP Shares”) under the Stock Award and
Incentive Plan (the “Plan”). In addition, effective for the 2007 performance
period (for bonuses to be paid in 2008) the firm increases the value of SOP
Shares by 20% when granted. The number of SOP Shares to be granted as a Stock
Bonus is based upon the following criteria and the schedule provided on the next
page:
 
(a)   The employee’s Director level status as of January 1 for the year to which
the bonus relates (or date of hire if hired during the year). Employees who may
be promoted to National Director during the year do not participate in SOP for
the remaining portion of the year they were promoted. Similarly, Regional
Directors promoted to International Director continue to participate at the
Regional Director level for the remaining portion of the year they were promoted
and begin new participating at the International Director level for the
following year.


--------------------------------------------------------------------------------



(b)   The closing price per share of Company common stock as of the first
trading day in January of the year following the year to which the Total Award
relates. For example, the number of SOP Shares granted in January, 2007 as part
of the 2006 Stock Bonus was determined based on the closing price of the
Company’s common stock as of January 3, 2007, or $92.00, while discretionary
Cash Bonuses for 2006 were paid in March, 2007 (at a time when the closing price
per share was between $103 and $106). With the 20% “uplift” described above, the
$92.00 closing price would have resulted in a share price of $76.67 when
recalculating the number of shares granted in lieu of Cash Bonus.
 
(c)   The currency exchange rate in effect as of the last trading day in
December of the year to which the bonus relates, as determined by the Company.


Table 2: Cash Bonus and Stock Bonus Levels
Director Level
Percentage of Total Award Paid as Cash Bonus
Percentage of Total Award Separately Paid as SOP Shares
International Director
80%
20%
Regional Director
85%
15%
National Director
90%
10%

 
For example, if a Regional Director received a Total Award of $50,000, the
Director would receive a Cash Bonus of $42,500 (85% of $50,000) and a Stock
Bonus of $7,500. The number of SOP Shares to be granted, assuming a closing
price of $92.00 per share and an exchange rate of €1.00 to $1.25, is shown below
in each of the two examples:


--------------------------------------------------------------------------------

Example 1: Total Award paid in U.S. dollars:

 
SOP Shares
= Stock Bonus ($7,500) plus 20% firm contribution (uplift is $1,500)

= $ 9,000 divided by $92.00 (closing price)
= 98 shares
 
Example 2: Total Award paid in Euros:

 
SOP Shares
= Stock Bonus (€ 6,000) plus 20% firm contribution (€1,200)

= € 7,200 times 1.25 (exchange rate) divided by $92.00 (closing price)
= 98 shares 

--------------------------------------------------------------------------------

Minimum Participation Levels
Participation in SOP requires that the minimum value of Stock Bonus to be paid
as SOP Shares be no less than US $2,000. For example, a National Director would
need to be eligible to receive a US $20,000 Total Award to qualify for SOP
Shares. For those that do not have Total Awards that meet the minimum Stock
Bonus threshold, no SOP Shares are granted and the employee receives his/her
Total Award paid in cash, with no 20% premium.


Maximum Participation Levels
The maximum amount of Stock Bonus to be paid as SOP Shares will be US $150,000.
For example, an International Director receiving a Total Award greater than US
$750,000 would have no more than US $150,000 paid as a Stock Bonus. Any Total
Award not paid as SOP Shares under this provision would be paid as a Cash Bonus.


--------------------------------------------------------------------------------



Voluntary Election to Not Participate
Employees may (but are not required to) opt out of receiving SOP Shares if they
hold shares in the Company whose value exceeds the minimum stock ownership
guidelines described in the first page of this booklet. If such an election is
made, these individuals receive their Total Award in cash at the same time all
other annual bonuses are paid, with no 20% premium.


Individuals must inform the Company of their election not to receive SOP Shares
(or SOP Units) by no later than January 5 each year. This notification must be
communicated in writing to the Regional HR Director and have supporting
documentation showing that the minimum required level of individual stock
ownership has been achieved. This election is not available in certain countries
where the availability of the election would result in immediate taxation of SOP
Shares.
 
Voluntary Election to Reduce SOP Shares
In order to balance the amount of stock and cash an employee may receive for
their Total Award, Directors can voluntarily reduce, by five (5) percentage
points, the amount of Total Award he or she would receive as SOP Shares. If this
election results in a Stock Bonus of less than US$2,000, the Total Award is paid
in cash. If no notice to reduce SOP is received within the required deadlines,
the amount of SOP Shares to be awarded defaults to the standard SOP schedule
shown in Table 2 above.


VESTING OF SOP SHARES
 
Any SOP Shares that a Director receives will be granted as of the immediately
preceding January 1st and will vest according to the following schedule, subject
to the Director continuing to be employed by the Company as of each Vesting
Date, and the terms of the specific agreement which memorializes the terms of
the award:



 
·
50% of SOP Shares vest on the 1st July that is 18 months after the grant date;
and

 
·
50% of SOP Shares vest on the 1st July that is 30 months after the grant date.



For example, SOP Shares were granted on January 1, 2007 as part of the Total
Award for 2006 that were paid on or about March of 2007. Half of those SOP
Shares will vest on July 1, 2008 and the other half will vest on July 1, 2009.


DIVIDEND EQUIVALENTS; NO VOTING RIGHTS
 
In 2005 and 2006, employees who were granted SOP Shares received an additional
benefit in the form of a semi-annual payment of a dividend equivalent. The Board
of Directors may, in its discretion from time to time, continue to grant
dividend equivalents to employees who were granted SOP Shares. Dividend
equivalents are the rights to receive cash, common stock, or other property
equal in value to the amount of dividends paid with respect to the Company’s
common stock. SOP Shares do not otherwise have a legal right to receive
dividends until vested. SOP Shares do not have voting rights until they have
vested.
 
FORFEITURE
 
All SOP Shares are subject to the terms and conditions outlined in a grant
agreement and to the terms and conditions contained in the Plan. By receiving
and accepting a discretionary award of SOP Shares, all Directors accept all
terms and conditions. For example, these conditions apply for terminated
employees:
 
- Voluntary Resignation or Termination for Cause - results in the immediate
forfeiture of SOP Shares that are not yet vested.
 
- Termination by Reason of Retirement - outstanding grants will continue to vest
according to their standard vesting schedule and shares of stock shall be issued
in accordance with the standard vesting schedule. For purposes of SOP Shares,
Retirement means age 65 or where any combination of age and years of service
equals 65, as long as the employee is at least 55 years old. If a specific local
legal requirement requires this employee stock program to comply with a
different definition, the local laws would prevail. In either case, the retired
employee will be required to sign a non-solicitation and non-compete agreement
at the time of retirement;


--------------------------------------------------------------------------------



- Termination by Reason of Death, Total and Permanent Disability, - the grant
will continue to vest according to the standard vesting schedule;
 
- SOP Shares will not be forfeited, and will continue to vest on their original
schedules in the event an employee is involuntarily terminated due to a position
elimination.
 
TAX CONSIDERATIONS
 
All Cash Bonuses are subject to normal taxes and social charges, as required by
local tax laws. The tax consequences associated with the grant and payment of a
Stock Bonus as SOP Shares, as well as any anticipated dividend equivalent
payments and eventual sale of stock, are always subject to individual income tax
circumstances at the time of grant, vesting and sale. In general, the Company
anticipates that there will be no income tax obligations for an employee at the
time SOP Shares are granted. Subject to the tax laws in the countries that apply
to different employees, the vesting of SOP Shares will create a tax reporting
event based on the fair market value of the shares at that time. Individuals
should seek advice of their personal tax advisor to obtain specific information
concerning the tax consequences associated with participation in SOP.


HISTORIC PERFORMANCE
 
SOP Shares have provided a consistent means of acquiring stock ownership in the
Company, as well as the potential for increased financial returns for those who
have participated in the program since its inception. The schedule below
represents the percentage increase in value of each dollar contributed to the
SOP and the market value of Jones Lang LaSalle common stock on March 31, 2007.
Please keep in mind that past performance is not an indicator, guarantee or
assurance of future performance.
 
Table 3: Historic Value of SOP Shares
Bonus
 
Share Price on Grant
Date
 
Adjusted
Share
Price (1)
 
Current
Value (2)
 
Potential
Return
 
 
 
 
 
 
 
 
 
 
 
2000 Bonus
 
$
13.50
 
$
10.80
 
$
104.28
   
865.6
%
 
                 
2001 Bonus
 
$
17.80
 
$
14.24
 
$
104.28
   
632.3
%
 
                 
2002 Bonus
 
$
15.89
 
$
12.71
 
$
104.28
   
720.3
%
 
                 
2003 Bonus
 
$
20.89
 
$
16.71
 
$
104.28
   
524.0
%
 
                 
2004 Bonus
 
$
37.35
 
$
29.88
 
$
104.28
   
249.0
%
 
                 
2005 Bonus
 
$
52.75
 
$
42.20
 
$
104.28
   
147.1
%
 
                 
2006 Bonus
 
$
92.00
 
$
73.60
 
$
104.28
   
41.7
%
 
                 
Note (1) Includes the impact of the previous 25% Firm uplift, now 20%.
Note (2) Current value based on closing price as of 3/31/07.



RIGHTS AS A STOCKHOLDER
 
The holder of an award will have no rights as a shareholder with respect to any
shares covered by the award except as expressly contained or provided for in the
award agreement or the Plan until the vesting of the award.


Disclaimer
This summary of our Stock Ownership Program is subject to the terms and
conditions of the Plan and each underlying grant agreement issued thereunder. In
the event of a conflict, the terms of the Plan or the underlying grant agreement
shall prevail. Any terms not otherwise defined in this summary shall have the
meaning provided for in the Plan or the grant agreement issued thereunder.

 
 

--------------------------------------------------------------------------------